IN THE SUPREME COURT OF THE STATE OF DELAWARE

KYRAN JONES,                                    §
                                                §
       Defendant Below,                         §      No. 315, 2017
       Appellant,                               §
                                                §      Court Below: Superior Court
       v.                                       §      of the State of Delaware
                                                §
STATE OF DELAWARE,                              §      Cr. ID No. 1307021270A
                                                §
       Plaintiff Below,                         §
       Appellee.                                §

                                 Submitted: March 7, 2018
                                 Decided:   March 8, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                         ORDER

       This 8th day of March 2018, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons assigned in the

Commissioner’s Report and Recommendation dated June 6, 2017, adopted by the

Superior Court’s Order dated July 13, 2017.1

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                            BY THE COURT:
                                            /s/ Leo E. Strine, Jr.
                                            Chief Justice


1
 Commissioner’s Report and Recommendation on Defendant’s Motion for Postconviction Relief,
State v. Jones, 2017 WL 2465194, at *1 (Del. Super. June 6, 2017), adopted by State v. Jones, Cr.
ID No. 1307021270A (Del. Super. July 13, 2017).